Citation Nr: 0319066	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  99-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for scoliosis of the 
lumbar spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  At present, after remand to the RO in March 2001 
for additional development, the veteran's case is once again 
before the Board.

In addition, the Board notes that, in the December 1999 VA 
form 9 (Appeal to Board of Veterans' Appeals), the veteran 
requested a Central Office hearing before a Veterans Law 
Judge, and thus, such hearing was scheduled for February 8, 
2001.  However, in a December 2000 statement, the veteran 
indicated that he desired to cancel such hearing.  As the 
record does not contain further indication that the veteran 
or his representative have requested that the hearing be 
rescheduled, the Board deems the veteran's December 1999 
request for a Central Office hearing withdrawn.  See 38 
C.F.R. § 20.702 (2002).


REMAND

A determination has been made that additional development is 
necessary in the current appeal regarding the issue of 
entitlement to an increased rating for scoliosis of the 
lumbar spine, currently rated as 10 percent disabling.

Upon a review of the record, the Board finds that the 
evidence is not conclusive as to which symptoms are related 
to the veteran's service-connected scoliosis, as opposed to 
his other non-service connected disorders such as 
degenerative disc disease, per the last VA examination 
performed on the veteran in November 2002.  As such, the 
Board finds that the veteran should be scheduled to undergo 
an additional VA examination in order to better determined 
which symptoms are specifically related to the service-
connected scoliosis.  See 38 U.S.C.A. § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990); Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for the service-
connected scoliosis since January 2002 to 
the present.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims files.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for his service-
connected scoliosis at any VA medical 
facility since August 2001 to the 
present.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims files should be obtained and 
associated with the claims files, 
including any relevant treatment records 
from the Sheridan VA Medical Center.  If 
the search for the above records has 
negative results, the claims files must 
be properly documented with information 
obtained from the VA facility(ies).   

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the severity of 
his service-connected scoliosis of the 
lumbar spine.  The claims folders must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner must 
indicate in the examination report that 
the claims files were reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
scoliosis.  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected scoliosis of the lumbar 
spine.  

(b)  It is requested that the VA examiner 
discuss and reconcile any contradictory 
evidence regarding the level of the 
veteran's functional and occupational 
impairment. After a review of the claims 
files, the examiner should render a 
medical opinion as to which of the 
veteran's symptomatology and functional 
and occupational impairment is 
attributable to the service-connected 
scoliosis of the lumbar spine, as opposed 
to any nonservice-connected condition(s) 
including but not limited to degenerative 
disc disease.  If it is impossible to 
distinguish the symptomatology and/or 
functional or occupational impairment due 
to the nonservice-connected condition(s), 
the examiner should so indicate. With 
respect to the service-connected 
scoliosis of the lumbar spine, the 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
lumbar spine due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination. 
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss. The examiner should 
also describe the degree of any 
additional range of motion lost due to 
pain on use or during flare-ups.  
Furthermore, on the basis of both current 
examination findings and a thorough 
review of all records in the claims 
files, the examiner should express an 
opinion regarding the overall degree of 
impairment resulting from the veteran's 
service-connected scoliosis of the lumbar 
spine, and its effect on the veteran's 
ability to work.  The examination report 
must include the rationale for all 
opinions expressed.

(c )  Since the examination is to be 
conducted for compensation rather than 
for treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected back 
disorder, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2002).  The medical specialist 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for arthritis (Diagnostic 
Codes 5003 and 5010), limitation of 
motion of the lumbar spine (Diagnostic 
Code 5292), intervertebral disc syndrome 
(Diagnostic Code 5293 as effective prior 
to and as of September 23, 2002), and 
lumbosacral strain (Diagnostic Code 
5295).

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folders.

5.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2002).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Please ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims files must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on remand.

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an increased 
rating for scoliosis of the lumbar spine, 
currently rated as 10 percent disabling, 
specifically considering the criteria 
listed in the Rating Schedule for 
arthritis (Diagnostic Codes 5003 and 
5010), limitation of motion of the lumbar 
spine (Diagnostic Code 5292), 
intervertebral disc syndrome (Diagnostic 
Code 5293 as effective prior to and as of 
September 23, 2002), and lumbosacral 
strain (Diagnostic Code 5295).  In 
addition, the RO should take into 
consideration 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, and the 
holdings in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995) and Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is 
not possible to separate the effects of 
the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the 
service-connected condition).  
Furthermore, the RO's consideration of 
referring the service-connected claim for 
extraschedular evaluations under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.  

8.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




